223 F.2d 249
Jay Paul SHELTON, Appellant,v.UNITED STATES of America, Appellee.
No. 15481.
United States Court of Appeals Fifth Circuit.
June 10, 1955.

J. Paul Shelton, Atlanta, Ga., in pro. per.
Prim B. Smith, Jr., Asst. U. S. Atty., Jack C. Benjamin, Asst. U. S. Atty., New Orleans, La., George R. Blue U. S. Atty., New Orleans, La., for appellee.
Before HUTCHESON, Chief Judge, JONES, Circuit Judge, and CHRISTENBERRY, District Judge.
PER CURIAM.


1
Brought by appellant who is presently confined in the United States Penitentiary at Atlanta, Georgia, under a sentence of imprisonment imposed upon him in the United States District Court for the Eastern District of Louisiana, this is an attempted appeal from an order entered in the sentencing court on Dec. 21, 1954. This order, reciting:


2
"On October 22, 1952, defendant filed a pleading styled `Election Not to Serve Sentence', which pleading was not acted upon by the Court. And it further appearing that on December 15, 1954, defendant filed a motion styled `Motion to Nullify Election Not to Serve Sentence'. It Is Ordered that the defendant's `Motion to Nullify Election Not to Serve Sentence' be denied for the reason that it presents no basis for action by this Court at this time."


3
is in form and in fact not a final order from which an appeal will lie, but interlocutory and non-appealable. The appeal must, therefore be, and it is hereby Dismissed.